       Case 2:16-md-02724-CMR Document 1223 Filed 02/12/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL No. 2724
 PRICING ANTITRUST LITIGATION                       Civil Action No. 16-md-02724-CMR


 THIS DOCUMENT RELATES TO:                          HON. CYNTHIA M. RUFE

 THE STATE OF CONNECTICUT, et al.                   Civil Action No. 19-cv-02407-CMR

        v.

 TEVA PHARMACEUTICALS USA, INC.,
 et al.



                               ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter my appearance on behalf of Defendant David Rekenthaler in the above-

captioned action.


 Dated: February 12, 2020                         Respectfully submitted,


                                                  /s/ Carla G. Graff
                                                  Carla G. Graff (PA Bar No. 324532)
                                                  Dechert LLP
                                                  2929 Arch Street
                                                  Philadelphia, PA 19104
                                                  Tel: (215) 994-2513
                                                  Fax: (215) 994-2222
                                                  carla.graff@dechert.com

                                                  Attorney for Defendant
                                                  David Rekenthaler
       Case 2:16-md-02724-CMR Document 1223 Filed 02/12/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that the foregoing Entry of Appearance was served on February 12, 2020 by the

Court’s electronic filing system to all counsel of record.


                                                      /s/ Carla G. Graff
                                                      Carla G. Graff
